Judgment affirmed. No opinion. Present — Cohn, J. P., Callahan, Breitel and Botein, JJ.; Cohn, J., dissents in part and votes to modify in the following memorandum: Upon conflicting evidence the trial court adjudged the defendant guilty of assault in the third degree. According to the prosecution, defendant, through a partially open door, struck the complaining witness a blow on the left side of his body. The assault was not a serious one and was committed during an altercation between the complaining witness and the defendant. By a vote of two of the Justices of the Court of Special Sessions defendant was sentenced to a fine of $200 or in default thereof to serve thirty days in jail. The third Justice voted to suspend sentence. Though there is sufficient evidence in the ease to sustain the judgment of conviction of assault I think that the punishment imposed by the majority was too severe. Accordingly, I concur in the conviction but I vote to modify the judgment by reducing the punishment to a fine of $10.